       Case 4:21-cv-00941 Document 1 Filed on 03/23/21 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 NORA GATICA                                   §
                                               §
                 PLAINTIFF                     §
                                               §
 VS.                                           §             CIVIL ACTION NO.
                                               §
 COSTCO WHOLESALE                              §
 CORPORATION and JOHN DOE                      §        DEFENDANT’S NOTICE OF
                                               §              REMOVAL
              DEFENDANTS                       §

                                  NOTICE OF REMOVAL

        Defendant COSTCO WHOLESALE CORPORATION files this Notice of Removal

pursuant to 28 USC § 1446(a).

                                      I.
                    INTRODUCTION AND PROCEDURAL HISTORY

        1.    Plaintiff in the above styled cause of action is NORA GATICA.

        2.    COSTCO WHOLESALE CORPORATION is a named defendant in this

litigation.

        3.    This personal injury suit arises out of a slip-and-fall incident that occurred on

or about March 22, 2019 at Defendant’s warehouse located at 23645 Katy Freeway, Katy,

Texas 77449. Plaintiff alleges that she slipped and fell on a wet concrete surface within

the warehouse, which allegedly resulted in severe bodily injuries. Plaintiff is now suing

Defendant for negligence, premises liability and respondeat superior.

        4.    Plaintiff commenced suit on February 24, 2021.            On March 2, 2021,

Defendant first received notice of this suit via service of process. Defendant filed its
        Case 4:21-cv-00941 Document 1 Filed on 03/23/21 in TXSD Page 2 of 6




Original Answer in State Court on March 22, 2021. Thus, Defendant files this Notice of

Removal within the thirty (30) days required under 28 U.S.C. § 1446(b).

                                             II.
                                     BASIS FOR REMOVAL

         5.      Removal of this matter to federal court is proper under 28 U.S.C. § 1332

because there exists complete diversity of citizenship between Plaintiff and Defendant

and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332; see also Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553–54, 125 S.Ct. 2611, 162 L.Ed.2d

502 (2005).

A.       There is complete diversity of citizenship between the Plaintiff and
         Defendant.

         6.      Complete diversity of citizenship exists when all defendants are citizens of

states different from all of the plaintiffs. See Exxon Mobil Corp., 545 U.S. at 553.

Corporate entities are citizens of the state in which they are incorporated and the state in

which their principal places of business are located. See Howery v. Allstate Ins. Co., 243

F.3d 912, 920 (5th. Cir. 2001). Individuals are citizens of the state in which they are

domiciled. See Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).

Residency in a state is prima facie evidence that an individual is domiciled there. See id.

         7.      Here, upon information and belief, Plaintiff resides and is domiciled in the

State of Texas; and thus, a citizen of that state. In contrast, Defendant is not a citizen of

Texas and is in fact a citizen of Washington, as this is its state of incorporation and its

principal place of business is located in Issaquah, Washington. Accordingly, Defendant

is not a citizen of Texas, but rather a citizen of Washington.




                                               2
Z\2725\Pleadings\Notice of Removal
(Federal Filing).
        Case 4:21-cv-00941 Document 1 Filed on 03/23/21 in TXSD Page 3 of 6




         8.      Regarding the fictitiously named Defendant “John Doe” that Plaintiff has

included in her original state petition, “John Doe’s” citizenship is disregarded in

accordance with 28 U.S.C. § 1441(b)(1) 1.

         9.      Because Defendant is a citizen of Washington, and not Texas, there is

complete diversity of citizenship between the Plaintiff and Defendant in this suit. See

U.S.C. § 1332.

B.       The amount in controversy exceeds the jurisdictional minimum for this
         Court’s diversity jurisdiction.

         9.       Removal is proper under this Court’s diversity jurisdiction because the

amount in controversy exceeds $75,000. See 28 U.S.C. § 1332.

         10.      Plaintiff’s Original Petition does provide a statement concerning the amount

of monetary relief sought pursuant to Texas Rule of Civil Procedure 47(c). The stated

amount of damages sought by Plaintiff is less than $250,000 and non-monetary relief.

Defense Counsel corresponded with Plaintiff’s counsel on March 18, 2021. Plaintiff’s

counsel affirmatively stated she could not stipulate that damages sought were under

$75,000.

         11.      Accordingly, based on statements from Plaintiff’s counsel, the amount in

controversy exceeds the $75,000 jurisdictional minimum necessary to invoke the Court’s

original diversity jurisdiction. See 28 U.S.C. § 1332.

         12.      Copies of all pleadings, process, orders, and other filings in the state court

suit are attached to this notice as required by 28 U.S.C. § 1446 (a). See Exhibit A.




1“In determining whether a civil action is removable on the basis of the jurisdiction under section 1332(a)
of this title, the citizenship of defendants sued under fictitious names shall be disregarded.”
                                                    3
Z\2725\Pleadings\Notice of Removal
(Federal Filing).
        Case 4:21-cv-00941 Document 1 Filed on 03/23/21 in TXSD Page 4 of 6




         13.      Venue is proper in this district and division under 28 U.S.C. § 1441 (a)

because the state court where the suit had been pending is located in this district.

         14.      Defendant will promptly file with the Harris County District Clerk a copy of

this Notice of Removal.

                                        III.
                    STATUS OF STATE COURT ACTION BEING REMOVED

         15.      The action being removed is pending in the 157th Judicial District Court,

Harris County, Texas, 210 Caroline, 9th Floor, Houston, Texas 77002, Hon. Tanya

Garrison, Presiding.

                                            IV.
                            STATUS OF REQUEST FOR TRIAL BY JURY

         16.      Plaintiff has requested a trial by jury in his Original Petition. Defendant

additionally requests a jury trial.

                                             V.
                                         CONCLUSION

         17.      Removal of Plaintiff’s suit is proper because the Defendant Costco

Wholesale Corporation is a citizen of Washington with its principal place of business in

Issaquah, Washington and the Plaintiff is a citizen of Texas. Defendant “John Doe” is a

fictitious name, and his citizenship is disregarded accordingly. Thus, there is complete

diversity of citizenship between Costco Wholesale Corporation and Plaintiff and the

amount in controversy exceeds $75,000.




                                                4
Z\2725\Pleadings\Notice of Removal
(Federal Filing).
        Case 4:21-cv-00941 Document 1 Filed on 03/23/21 in TXSD Page 5 of 6




                                      Respectfully submitted,



                                      By: /s/ David W. Medack
                                              David W. Medack
                                              State Bar No. 13892950
                                              S.D. Tex. Bar No. 15597
                                              Heard & Medack, P.C.
                                              14100 Southwest Freeway, Suite 300
                                              Sugar Land, Texas 77478
                                              Telephone: (713) 772-6400
                                              Facsimile: (713) 772-6495
                                              Email: dmedack@heardmedackpc.com

                                      ATTORNEY IN CHARGE FOR DEFENDANT
                                      COSTCO WHOLESALE CORPORATION


Of Counsel:
Zachary Z Robichaux
State Bar No. 24103302
S.D. Tex. Bar No. 3395606
Heard & Medack, P.C.
14100 Southwest Freeway, Suite 300
Sugar Land, Texas 77478
Telephone: (713) 772-6400
Facsimile: (713) 772-6495
Email: zrobichaux@heardmedackpc.com




                                        5
Z\2725\Pleadings\Notice of Removal
(Federal Filing).
        Case 4:21-cv-00941 Document 1 Filed on 03/23/21 in TXSD Page 6 of 6




                                     CERTIFICATE OF SERVICE

       Pursuant to Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify that
a true and correct copy of the foregoing instrument to which this Certificate is attached
has duly been served upon each party by facsimile, U.S. First Class Mail and/or using the
ECF System for filing and transmittal of a Notice of Electronic Filing pursuant to the
Federal Rules of Civil Procedure on this 23rd day of March, 2021.

         Katherine M. James
         State Bar No. 24091634
         John Hallman
         State Bar No. 24092474
         The James Law Firm
         1095 Evergreen Circle, Suite 537
         The Woodlands, Texas 77380
         (281) 962-8985 – Telephone
         (281) 962-5183 – Facsimile
         Email: kj@katherinejameslaw.com
         Email: jh@katherinejameslaw.com


                                                   /s/ David W. Medack
                                                   David W. Medack




                                               6
Z\2725\Pleadings\Notice of Removal
(Federal Filing).
